Citation Nr: 0836493	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder, 
schizoaffective disorder and paranoia; and if so, whether 
entitlement to service connection for a psychiatric disorder 
is warranted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  An unappealed May 1972 rating decision denied service 
connection for a nervous condition because there was no 
evidence of any treatment or diagnosis of a nervous 
disability during service.

2.  The evidence received since the May 1972 decision is new 
and raises a reasonable possibility of substantiating the 
underlying claim for service connection for a nervous 
condition, now claimed as a psychiatric disorder, to include 
bipolar disorder, schizoaffective disorder and paranoia.

3.  The veteran has not been shown to have a psychiatric 
disorder, to include bipolar disorder, schizoaffective 
disorder and paranoia, that is causally or etiologically 
related to military service.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104 (2007).

2.  The evidence received subsequent to the May 1972 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  A psychiatric disability, to include bipolar disorder, 
schizoaffective disorder and paranoia, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a psychiatric disorder, and 
therefore, regardless of whether the Kent requirements have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  Thus, the Board concludes that the current 
laws and regulations have been complied with; a defect, if 
any, in providing notice and assistance to the veteran was at 
worse harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

With respect to the merits of the veteran's reopened claim 
for service connection for a psychiatric disorder, the Board 
finds that the VCAA duty was satisfied by letters sent to the 
veteran in July, August and September 2006.  The letters 
addressed all required notice elements, including the 
relevant rating criteria and effective date provisions per 
Dingess, and were sent prior to the initial unfavorable 
decision by the AOJ.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records, 
VAMC outpatient treatment records, and private treatment 
records pertinent to the years after service.  Additionally, 
the veteran was afforded a VA examination in December 2006.  

The Board notes that at the December 2006 VA examination, the 
veteran indicated that he was receiving Social Security 
Administration (SSA) disability benefits for his mental 
health issues; however, those records have not been obtained 
and associated with the veteran's claims file.  In this case, 
the Board concedes that the veteran has been diagnosed with 
several psychiatric disorders, which are at issue in this 
appeal.  Accordingly, what is of consequence in this case is 
whether the veteran's current conditions are related to an 
injury or event in service, and there is no indication in the 
record that Social Security records would include any such 
information.  Therefore, remanding the case to obtain such 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Moreover, the Board also notes that during the pendency of 
this appeal, the veteran has been represented by a veterans' 
service organization, which is well aware of the requirements 
of the VCAA and the elements needed to substantiate the 
veteran's claim, and such representative has submitted 
argument during the course of this appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by 
VCAA error).  The veteran's accredited representative is 
aware of the potential relevance of social security records, 
and at no time notified VA that the veteran was receiving SSA 
benefits, nor that such records may be relevant to the 
veteran's claim.

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain enumerated diseases, including 
psychoses, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that the veteran's claim for service 
connection for a psychiatric disorder was previously 
considered and denied by the RO in a decision dated in May 
1972.  The veteran was notified of that decision and of his 
appellate rights.  The veteran did not appeal that decision 
and it became final.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105.

While the RO ultimately reopened the veteran's claim for 
service connection for a psychiatric disorder, and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the veteran 
has submitted new and material evidence.  The claim 
concerning entitlement to service connection for a 
psychiatric disorder will be reopened.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The May 1972 decision denied the veteran's claim for service 
connection for a psychiatric disorder.  In that decision the 
RO considered the veteran's service treatment records.  The 
RO observed that the veteran was transferred while still on 
active duty to VAH, Palo Alto, for continuation of treatment 
for drug abuse which was picked up on a urinalysis in the 
service.  He entered the Army treatment program in March 
1972, and his discharge from the hospital coincided with his 
discharge from the service in April 1972.  During that time, 
the veteran was not on any medications and there was no 
record of treatment or diagnosis of any nervous disability 
during service.  Therefore, the RO concluded that service 
connection for a nervous disorder was not warranted because a 
nervous condition was not shown by the evidence of record.

The evidence associated with the claims file subsequent to 
the May 1972 decision includes the veteran's VA outpatient 
treatment records from November 2003 through September 2006, 
the December 2006 VA examiner's report, a lay statement from 
the veteran's brother, dated in May 2008, private treatment 
records dated from 2000 through 2004, as well as the 
veteran's own contentions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the May 1972 decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a psychiatric disorder.  This evidence is certainly new, in 
that it was not previously of record.  With regard to whether 
the evidence is material, the Board notes that there is now 
competent medical evidence showing that the veteran currently 
suffers from a psychiatric disorder (schizoaffective 
disorder, bipolar disorder and anxiety disorder, not 
otherwise specified).  Thus, the Board finds that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, the RO reopened the 
matter, considered the claim of service connection on its 
merits, and, in doing so, met all notice and assistance 
obligations to the appellant.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
psychiatric disorder.  Although the veteran was treated in 
March 1972 for heroine withdrawal, the veteran's service 
medical records are negative for any complaints or findings 
of a psychiatric disability.  In fact, at his March 1972 
separation examination, the veteran's psychological state was 
found to be clinically normal.  Likewise, the post-service 
medical records are negative for notations of a psychiatric 
disability within the first post-service year, or indeed, for 
many years thereafter.  Rather, although the veteran stated 
at his October 2001 psychiatric evaluation that he began 
experiencing depression and anxiety attacks 20 years prior, 
the medical evidence of record does not document treatment of 
any psychiatric condition until October 2001.  Affording the 
veteran the benefit of the doubt that he began experiencing 
symptoms of a psychiatric disorder in 1981, such diagnoses 
would have been nearly 10 years after the veteran's 
separation from service.  This prolonged period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, based 
on the foregoing evidence, the Board finds that a psychiatric 
disorder was not present in service or manifest to a 
compensable degree within the first post-service year, or for 
many years thereafter. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

Although the record shows that a psychiatric disorder was not 
diagnosed in service or for many years thereafter, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  In this case, 
however, the record contains no indication that the veteran's 
current psychiatric disorder is causally related to his 
active service or any incident therein.

In this regard, the veteran underwent a VA examination in 
December 2006.  Based on a review of the veteran's medical 
records as well as the veteran's verbal report, the examiner 
found that the veteran's schizoaffective disorder and anxiety 
not otherwise specified were less likely than not related to 
his treatment and symptoms shown during military service.  As 
noted above, the veteran was treated during service for his 
problems with heroine.  The veteran also made one statement 
about having some tension and anxiety but never received any 
treatment for those conditions during service.  The veteran 
stated that subsequently, specifically starting in 1999, he 
reportedly developed panic attacks, which is now diagnosed as 
anxiety disorder not otherwise specified.  Also subsequent to 
his period of active duty, in 2001, the veteran presented 
initially with symptoms of depression, which then turned into 
a more severe schizoaffective disorder, also starting around 
2001 or 2002, well after his time in the military.  Thus, the 
examiner found no evidence of the veteran being treated or 
having symptoms of schizoaffective disorder or an anxiety 
disorder such as panic attacks while in the military.  In 
other words, the veteran developed these conditions well 
after his period of active duty.  Thus, the examiner 
concluded that the veteran's current schizoaffective disorder 
and anxiety disorder, not otherwise specified, were less 
likely than not related to his treatment and symptoms shown 
during active military service.  

The veteran also has several private and VA outpatient 
treatment records showing ongoing treatment for his 
psychiatric disorder.  However, none of these medical records 
contain a causal connection between the veteran's current 
psychiatric disorder and his active service.  

Thus, the only evidence linking the veteran's current 
psychiatric disorder to his service are the veteran's own 
contentions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The 
Board observes that in his March 2007 notice of disagreement 
(NOD), the veteran indicated that his current psychiatric 
problems originated during service.  Regarding the veteran's 
statements that he has experienced symptoms such as 
depression and panic attacks during and after service, the 
Board acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he felt 
nervous or depressed during and after service.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

However, while the veteran can testify to experiencing 
psychiatric symptoms, the veteran, as a lay person, is not 
competent to testify that his current psychiatric disorder 
was caused by his military service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  The veteran's statements regarding 
etiology therefore do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  Moreover, the Board finds that the veteran's 
lay statements are outweighed by the service treatment 
records, post-service VAMC and private treatment records and 
the VA medical opinion cited above.  

In summary, the more probative medical evidence does not link 
the veteran's current psychiatric disorder to his in-service 
hospitalization for heroine withdrawal, or any other in-
service incident.  The only evidence of a nexus between his 
current psychiatric disorder and the hospitalization during 
service consists of the veteran's own statements.  It is 
again worth noting that, laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  After considering all the evidence 
under the laws and regulations set forth above, the Board 
concludes that the veteran is not entitled to service 
connection for his psychiatric disorder because the more 
probative medical evidence does not reveal a nexus to an in-
service event and the veteran's subsequent psychiatric 
disorder.  Absent such a nexus, service connection may not be 
granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a psychiatric disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, schizoaffective disorder and 
paranoia, is denied.



____________________________________________
U. R. POWELL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


